In an action to recover damages for injuries to person and property arising out of a collision, at a grade crossing, between defendant’s train and a motor vehicle owned and operated by plaintiff, the jury rendered a verdict in plaintiff’s favor for $63,974 for the personal injuries and $1,250 for the property damage. The trial court granted defendant’s motion to set aside the verdict, insofar as it awarded $63,974 for personal injuries, and for a new trial, unless plaintiff consented to reduce that award to $50,000. Plaintiff so stipulated. Defendant appeals from the judgment entered thereon. Judgment reversed on the facts and a new trial granted, with costs to appellant to abide the event, unless plaintiff stipulate, within ten days from the entry of the order hereon, to further reduce the award for personal injuries from $50,000 to $43,974, in which event the judgment, as so reduced, is unani*716mously affirmed, without costs. In our opinion, the verdict as reduced to $50,000, was excessive. Nolan, P. J., Adel, Wenzel, Schmidt and Beldock, JJ., concur.